UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7037



CHARLES WOODLAND-EL,

                                             Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden, Maryland House of
Correction Annex; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
3923-L)


Submitted:   November 25, 1997            Decided:   January 26, 1998


Before HALL, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Woodland-El, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Annabelle Louise Lisic, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Woodland-El v. Corcoran, No. CA-96-3923-
L (D. Md. May 20, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2